DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 101, the applicant argues the claims are patent eligible because of the recited transmission step.
The examiner respectfully submits that the transmission step may be a human introducing the first and second members after performing the claimed analysis, while machine learning models on their own do not necessarily convey patent eligibility. The instant claims do not provide a “distinct process” to automate the process as it would be performed manually, nor are any further automation processes claimed. Complete rejections and analysis is provided below.
Regarding the rejections under 35 USC 102, the applicant argues that Sinclair does not explicitly teach the limitations of the claims. Complete rejections are provided below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process or alternatively a method of organizing human activity without significantly more. 
The claim(s) recite(s):
 A method, comprising: 
analyzing a first profile, corresponding to a first member of an organization, to detect a particular topic associated with the first member; 
detecting a plurality of interactions, of a second member of the organization, associated with the particular topic; 
applying a machine learning (ML) model to evaluate the plurality of interactions to generate a plurality of scores corresponding respectively to a plurality of connection factors for connecting the second member to the particular topic; 
generating an overall connection score for rating a connection between the second member and the particular topic, the overall connection score being based on: (a) a weight associated with each connection factor of the plurality of connection factors, and (b) the plurality of scores corresponding respectively to the plurality of connection factors; and 
responsive to determining that the overall connection score meets a threshold value: transmitting a communication to generate a connection between the first member and the second member for collaboration associated with the particular topic, wherein the method is performed by a hardware device having at least one processor.
The bolded limitations recite a process that under the broadest reasonable interpretation may be performed as a mental process of observation and judgement, or alternatively, is a method of organizing human activity, i.e. managing interactions between people by providing a recommended collaboration. These limitations collect and analyze known data to provide an output of the analysis. The transmitting process may be performed as the analyzing individual performing an in person introduction between the first and second members. 
This judicial exception is not integrated into a practical application because the additional elements of “hardware device having at least one processor” and “applying a machine learning model” amount to nothing more than instructions to perform the abstract idea using a computer (MPEP 2106.05(f)). The claim does not particularly define the machine learning algorithm, and the specification merely recites many various possible machine learning algorithms that may be applied. The claim limitations are not necessarily rooted in computing technology and do not improve computing technology or any other technical field, but rather are a business solution to the business problem of connecting people for collaboration, using computer resources to perform the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements of “hardware device having at least one processor” and “applying a machine learning model” amount to nothing more than instructions to perform the abstract idea using a computer (MPEP 2106.05(f)).
Claims 1 and 9 include the method of claim 17 and generic “hardware processors” and “non-transitory computer readable medium”, which amount to nothing more than instructions to perform the abstract idea using a computer (MPEP 2106.05(f)).
Dependent claims 2 – 4, 6 – 8, 10 – 12, 14 – 16, and 18 – 23 further describe the abstract idea, but do not provide any further additional elements.
Dependent claims 5 and 13 provide a standard process for training a machine learning model using known information. This amounts to nothing more than performing the abstract idea using a computing device. Unlike example 39 of the 2019 Patent Eligibility Guidance, the machine learning in the instant application does not self improve based on the data. Rather it is claimed to be a static implementation of a machine learning model.
The claims are not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 – 13, 15 – 18, and 20 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinclair et al. (US 2016/0132198).

Regarding claim 1, Sinclair teaches:
A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising: 
analyzing a first profile, corresponding to a first member of an organization, to detect a particular topic associated with the first member ([0155] employee question in the system is associated with the employee profile); 
detecting a plurality of interactions, of a second member of the organization, associated with the particular topic ([0152] matching question requirements to profiles derived from a plurality of historical data sources [0053] – [0059] including email and other documents with topic relations [0036] – [0041]; the applicant broadly defines “interactions” in [0022] as filed to include email data and any other documents); 
applying a machine learning (ML) model to evaluate the plurality of interactions to generate a plurality of scores corresponding respectively to a plurality of connection factors for connecting the second member to the particular topic ([0147] matching relevant user skills to question requirements, matching scores for profile matching indicates plurality of connection factors); 
generating an overall connection score for rating a connection between the second member and the particular topic, the overall connection score being based on: (a) a weight associated with each connection factor of the plurality of connection factors, and (b) the plurality of scores corresponding respectively to the plurality of connection factors ([0170] – [0173] weighting of connection scores based on connection factors i.e. social network connection and other different profile attributes; weights are adjusted through machine learning to improve the chance that the user will collaborate by providing initial recommendations based on social connectedness of potential topical experts); and 
responsive to determining that the overall connection score meets a threshold value: 
transmitting a communication to generate a connection between the first member and the second member for collaboration associated with the particular topic ([0147] - [0152] threshold score for displaying question in dashboard renders the ability to accept question and establish connection).
Sinclair expressly teaches using machine learning to improve the recommendation process with respect to the specific weighting of connection factors [0170] – [0173], and adjusting weighting of system settings for differing teams/workers [0042], as well as defining user profiles based on the “recommendation platform discovers relationships among users from documents” which include topics [0037]. The applicant broadly defines “machine learning model” in [0033] as any machine learning process. There is no specificity for any particular machine learning algorithms, training processes, etc. such that it amounts to nothing more a generic recitation. Sinclair clearly teaches the use of machine learning to optimize the people recommendation platform, which includes the discovery processes of determining topical experts.
Regarding claim 2, Sinclair teaches:
The non-transitory computer readable medium as recited in claim 1, wherein the operations comprise: applying rules to at least one additional interaction, subsequent to transmitting the communication, between the first member and the second member to determine an outcome score for the connection between the first member and the second member; and updating a weight of one or more connection factors of the plurality of connection factors based on the outcome score to generate an updated set of weights for the plurality of connection factors ([0170] – [0173] further user interactions are used to improve the system by updating weights).
Regarding claim 3, Sinclair teaches:
The non-transitory computer readable medium as recited in claim 2, wherein applying rules to the at least one additional interaction makes one or more determinations selected from a group comprising: determining whether the first member transmitted a message to the second member to begin collaboration associated with the particular topic; determining whether the second member replied to the message; determining whether the first member and the second member held an in-person meeting responsive to the message; determining a length of the in-person meeting; determining a number and frequency of interactions, associated with the particular topic, between the first member and the second member subsequent to transmitting the message; and determining a length of each subsequent interaction associated with the particular topic ([0173]).
Regarding claim 4, Sinclair teaches:
The non-transitory computer readable medium as recited in claim 2, wherein the operations comprise: identifying a second plurality of interactions, of a third member of the organization, associated with the particular topic; applying rules to the second plurality of interactions to generate a second plurality of scores corresponding respectively to the plurality of connection factors for connecting the third member to the particular topic; and generating a second overall connection score for rating a connection between the third member and the particular topic based at least on the updated set of weights for the plurality of connection factors ([0147] - [0152] multiple users may be presented with the question if the connection factors exceed a threshold score, and the machine learning model adjusts the weighting of factors to provide the highest likelihood of connection [0163] – [0166]).
Regarding claim 5, Sinclair teaches:
The non-transitory computer readable medium as recited in claim 1, wherein the operations comprise: prior to applying the machine learning model: providing a ML engine with a first set of interactions, each interaction in the first set of interactions being tagged with an interaction type ([0035] email, documents, social sites, etc.); 
providing the ML engine with a plurality of second sets of topic-specific interactions, each second set of topic-specific interactions being tagged with a particular topic that is discussed by interactions in the second set of topic-specific interactions ([0037] data points include topics); 
providing the ML engine with a third set of interactions, each interaction in the third set of interactions being tagged with one or more members of the organization ([0041] network connections); and 
generating, by the ML engine, the ML model configured to recognize, from observed data: a) interaction types, b) topics, and c) members of the organization ([0152] matching question requirements to profiles derived from a plurality of data sources [0053] – [0059] including email and other documents with topic relations [0036] – [0041]; the applicant broadly defines “interactions” in [0022] as filed to include email data and any other documents).
Regarding claim 7, Sinclair teaches:
The non-transitory computer readable medium as recited in claim 1, wherein the operations comprise: evaluating a plurality of combinations of collaborators for connecting to the first member for collaboration on the particular topic to predict an outcome score for each combination; and selecting a particular combination of collaborators based on the predicted outcome score for the particular combination of collaborators, wherein the communication is transmitted to each collaborator in the particular combination of collaborators ([0147] - [0152] multiple users may be presented with the question if the connection factors exceed a threshold score, and the machine learning model adjusts the weighting of factors to provide the highest likelihood of connection [0163] – [0166]).
Regarding claim 8, Sinclair teaches:
The non-transitory computer readable medium as recited in claim 1, wherein the operations comprise: identifying a need for the second member to receive expert help on the particular topic, wherein transmitting the communication to generate the connection is responsive to identifying the need for the second member to receive expert help on the particular topic, and wherein the first member is an expert on the particular topic ([0084] teaches two way matching, questions indicate need for expert assistance wherein the expert is identified by the recommendation engine [0089], [0113] – [0122]).
Regarding claim 21, Sinclair teaches:
The non-transitory computer readable medium as recited in claim 1, wherein the operations comprise, prior to applying the machine learning model, training the machine learning model based on sets of historical training data, each set of historical training data comprising a set of one or more prior interactions with a particular topic and a connection score corresponding to a connection between (a) a user associated with the one or more prior interactions, and (b) the particular topic ([0152] matching question requirements to profiles derived from a plurality of historical data sources [0053] – [0059] including email and other documents with topic relations [0036] – [0041]).

Regarding claims 9 – 13, 15 – 18, and 20, Sinclair teaches the limitations of the system and method claims as shown with respect to the corresponding subject matter of the computer-readable medium instructions in claims 1 – 5, 7, and 8 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (US 2016/0132198).

Regarding claims 6, 14, and 19, Sinclair teaches that the system enhances and provides measurable value, settings for weighting based on weighted value ([0042]), along with threshold triggering of connection factors for recommendations as shown above, but fails to expressly disclose:
The non-transitory computer readable medium as recited in claim 1, wherein the operations comprise: evaluating a business value of the connection between the first member and the second member; and determining that the business value meets a second threshold value, wherein transmitting the communication to generate the connection is responsive to determining that the business value meets the second threshold value.
However, it would have been an obvious matter of design choice to include business value as one of the connection factors for use in determining the best connections to recommend because it provides a predictable result of recommending collaborations that improve the value of the process to the  business as intended by Sinclair.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (US 2016/0132198) as applied to claim 1, and further in view of Gunshor et al. (US 2017/0052761).

Regarding claim 22, Sinclair fails to expressly disclose:
The non-transitory computer readable medium as recited in claim 1, wherein the operations comprise: obtaining feedback regarding members determined to be connected to one or more topics; identifying a correlation between interaction type and positive feedback corresponding to different interaction types; and updating, by a second machine learning model, one or more weights assigned to the different interaction types for computation of the overall connection score.
However, Gunshor teaches methods for improving machine learning of ranking interactions between members ([0005] – [0008]) by utilizing feedback mechanisms (FIG. 17, [0036], [0113]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the machine learning feedback loop process as disclosed by Gunshor for ranking member interactions and connections to improve the connection factor calculations of Sinclair in a known and predictable manner.
Regarding claim 23, Sinclair fails to expressly disclose:
The non-transitory computer readable medium as recited in claim 1, wherein the operations comprise: obtaining feedback regarding one or more scores of the plurality of scores corresponding respectively to the plurality of connection factors; and updating the machine learning model based on the feedback.
However, Gunshor teaches methods for improving machine learning of ranking interactions between members ([0005] – [0008]) by utilizing feedback mechanisms (FIG. 17, [0036], [0113]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the machine learning feedback loop process as disclosed by Gunshor for ranking member interactions and connections to improve the connection factor calculations of Sinclair in a known and predictable manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0179812 – teaches expert recommendation processes
US 2012/0229446 – teaches expert recommendation processes for consultation
US 2013/0275429 – teaches social network and topical expert recommendation processes
US 2021/0216937 – teaches topical expert recommendation including organizational data

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624